 In the Matter of A. J. SIRIS PRODUCTS CORPORATION OF VIRGINIAandINTERNATIONAL LADIES' GARMENT WORKERS UNIONS A: F. OF L.Case No. 5-CA-198.-Decided June 7, 1950DECISION AND ORDEROn January 25, 1950, Trial Exaiiner David London issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices; and recommending That it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report.The Board 1 has reviewed the rulings of the Trial Examiner made at.the hearing and finds that no_prejudicial error was committed.2Therulings, are hereby affirmed.The. Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner.'ORDERUpon the entire record. in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National, LaborRelations Board hereby orders that the Respondent, A. J: "Siris'Pursuant to the provisions of Section 3 (b) o the National Labor Relations Act, theBoard has delegated its powers in connection with this proceeding to a three-member panel[Chairman Herzog and Members Houston and Styles].2We find no merit in the Respondent's contention that the Trial Examiner's refusal topostpone the hearing in this case until after March 1, 1950, constituted prejudicial error.The Respondent was represented at the hearing by Mr. Selig- Port.Although Mr. Portnoted his appearance as being limited to a request for a "postponement of the case," heremained at the hearing until the taking of all testimony was completed. Indeed, duringthe course of the hearing he entered an objection to a motion by the General Counsel foran overnight continuance. ' Moreover, the only reason advanced by the Respondent for acontinuance was the fact that of the two officers of the Respondent familiar with the case,one had just rettirned from a business trip, and one was preparing for such a trip. It wasurged that these individuals had had insufficient time to prepare for this cage.We note,however. that both individuals were in town at the time and that the complaint in thisproceeding had issued about 2 months earlier. In these circumstances, we, like the TrialExaminer, find that there existed insufficient justification for a postponement.Cf.MissionOil Company,88 NLRB 743.90 NLRB No. 33.132 ,:A.. J.- SIR I$ PRODUCTS CORPORATION OF VIRGINIA133Products Corporation of Virginia, Newport News, Virginia, and itsofficers, agents, successors, and assigns, shall :1.Cease and desist frolil :(a) Interrogating its employees concerning their union affiliations,activities, or sympathies; or those.of their coworkers; threatening toclose, or to move the operations of the plant should the employeesjoin- or retain membership in a labor organization or be successfulin organizing the plant; and(b) In any manner, interfering with, restraining, or coercing itsemployees in the exercise of, the right to self-organization, to formlabor organizations, to join or assist International Ladies' GarmentWorkers Union, A. F. of L.,- or any other labor organization, to bar-gain collectively through representatives of their own choosing, toengage in concerted activities for the purposes of collective bargainingor other mutual aid or protection, or to refrain from any or all such,activities except to the extent that such right may be affected'by anagreement requiring membership in a labor organization, as authorizedin Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant in Newport News; Virginia, copies of the no-tice attached to the Intermediate Report and marked Appendix.'Copies of the notice, to be furnished by the Regional Director for theFifth Region, shall, after being duly signed by the Respondent's repre-sentative, be posted by the Respondent immediately upon receiptthereof, and maintained by it for at least sixty (60) consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that saic;s notices are not altered, defaced,or covered by any other material; and(b)Notify the Regional Director for the Fifth Region (Baltimore,Maryland), in writing, within ten (10) days from the date of thisOrder, what steps the Respondent has taken to comply therewith.INTERMEDIATE REPORTMr. Harold G. Bierinann,for the General Counsel.Schlesinger'& Krinsky,of New York, N. Y., andMr. Sclig Port,of New York,N. Y., for the Respondent.'ilfr.A. H. Safer,of Baltimore, Md., for the Union.'Said notice,however,shall be and it hereby is, amended by striking from the first para-graph thereof the words"Recommendations of a Trial Examiner,"and substituting in lieuthereof the words "A Decision and Order." In the event that this Order is enforced by adecree of a United States Court of Appeals, there shall be inserted before the words, "ADecision and Order," the words, "A Decree of the United States Court of Appealsenforcing."'Schlesinger&Kirby appeared for Respondent on its answer,but did not appear atthe hearing. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTATEMENT OF THE CASEUpon an amended charge filed on June 10, 1949, by International Ladies' Gar-ment Workers Union, A. F. of L., herein called the Union, the General Counsel forthe National Labor Relations Board,' by the Regional Director for the FifthRegion (Baltimore, Maryland), issued a complaint dated November 14, 1949,against A. J. Siris Products Corporation of Virginia, herein called the Respond-ent.The complaint alleged that the Respondent had engaged in and was en-gaging in unfair labor practices affecting commerce within the meaning ofSection 8, subsection (a) (1), and Section 2, subsections (6) and (7) of theNational Labor Relations Act, 61 Stat. 136, herein called the Act.Copies of the complaint, amended charge, and notice of hearing were dulyserved.With respect to the unfair labor practices, the complaint alleged, in substance,that during the period from or about November 19, 1948, and continuously there-after to and including the date of the issuance of the complaint above described,the Respondent interfered with,restrained,and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act by: (a) Urging, per-suading, and warning its employees by threats of reprisal or force or promise ofbenefit to refrain from assisting,becoming or remaining members of the Unionor engaging iii concerted activities for the purposes of collective bargaining orother mutual aid or protection ; (b) questioning its -employees concerning theirmembership in and activities on behalf of the Union';(c) keeping under sur-veillance the organizational activities of its employees and of the Union; (d)threatening to close down its plant should the Union succeed in its effort toorganize the employees;(e) threatening its employees with loss of employmentshould they assist, become,or remain members of the Union;(f)urging andassisting its employees to withdraw from membership in the Union;(g) threat-ening to move its plant to a different location should the Union succeed inorganizing its employees ; (h) threatening to close its plant before it would dealwith a union ; (i) threatening to close down its-, plant -should the Union win ascheduled Board election ; (j) directing supervisory employees to attend unionmeetings and inform the Company as to employees in attendance there.Re-spondent'sanswer denied that it had committed the unfair labor practicesalleged in the complaint.Pursuant to notice, a hearing was held on January 4, 1950, at Norfolk, Virginia,before the undersigned Trial Examiner duly designated by the Chief TrialExaminer.The General Counsel was represented by counsel,the Respondentby Selig Port, its vice president and comptroller, and the Union by its representa-tive.Though Port noted his appearance as being limited to a request for a"postponement of the case,"he remained at the hearing until the taking ofall testimony was completed and during the course thereof entered an objectionto a motion for an overnight continuance by the General Counsel.Respond-ent'smotion for a postponement of the hearing until "some time after Marchfirst"was predicated on Port's statement "that the two individuals who arefamiliar with the proceeding"were not present for the following reasons :Burt J. Siris(one of Respondent's officials) "returned unexpectedly a few days"prior to the hearing from a trip to Europe and "had not had a chance to review"the pending proceeding.Abner J. Siris, Respondent's president,' though in2The General Counsel and the attorney representing him at the hearing are referred toas the General Counsel.The National Labor Relations Board is referred to as the Board.3 As appears from the verification of Respondent's answer. A. J. SIRIS PRODUCTS CORPORATION OF VIRGINIA135New York at the time of the hearing, was then making preparation for a trip"absolutely-essential for the business." Inquiry of the General Counsel dis-closed that there would be no evidence offered by him involving Burt J. Siris,but that the conduct of Abner J. Siris would be the subject of testimony to beoffered in support of some of the allegations of the complaint.There being, inmy opinion, no proper showing why the hearing should be postponed, Respond-ent'smotion for a continuance until after March 1, 1950, was denied. Fullopportunity to be heard, to examine' and cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded all parties.No evidence wasintroduced on behalf of Respondent, nor have briefs been received from anyof the parties.Upon the entire record in the case, I make the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent,a Viriginia corporation,is engaged in the city of Newport News,Virginia, in the manufacture of powder puffs. It receives all of its raw mate-rials from the A. J. Siris Corporation of New York, New York.After Respond-ent has processed the raw materials into finished products, the goods are shippedfrom Respondent's Virginia plant direct to the customers of the A. J. SirisCorporation of New York, throughout the United States.During 1948, Re-spondent received and processed raw material, consisting chiefly of cottongoods, thread, and paste valued in excess of $500,000, virtually all of whichcame from outside the Commonwealth of Virginia. During the same periodRespondent manufactured and shipped finished products with a sales value inexcess of $1,000,000, virtually all of which was shipped to points outside theCommonwealth of Virginia.'Respondent's answer did not deny, and I find thatit is engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDInternational Ladies' Garment Workers Union, A. F. of L., is a labor organiza-tion admitting to membership employees of the Respondent.III. THE UNFAIR LABOR PRACTICESA. BackgroundThe Union began its campaign to organize Respondent's employees in thelatter part of 1948.On January 21, 1949, claiming it represented a majority ofRespondent's production employees, the Union filed a petition with the Boardrequesting that it be certified as representative of such employees for the pur-pose of collective bargaining under the Act. Pursuant thereto, the RegionalDirector on February 11 ordered that a hearing be held on said petition onFebruary 24 at Baltimore, Maryland. The hearing was held as scheduled.Thereafter, the Board, on April 25 directed that an election be held to determinewhether Respondent's production employees desired to be represented by the4The foregoing information was stipulated by Respondent in a representation proceeding,5-RC-257,involving this Respondent, at a hearing conducted in Baltimore,Maryland, onFebruary 24, 1949, of which I have taken judicial notice at the request of the GeneralCounsel. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion.On May 16, theUnion filed a charge with the Board,charging that Re-spondenthad violatedSection 8 (a) (1) and(5) of the Act.At anelection onJune 29, participated in by Respondent's productionemployees,, a majority of thevotescasttherein wereagainst representationby the Union.Duringall times relevant,Abner J. Siriswas thepresident of Respondent,Hyman Markowitzwas its plant managerat NewportNews, and Elva- Barberawas a supervisorin saidplant,having authority to responsiblydirect otheremployees.B. Restraint, coercion, and interference sIn the latter part of the fall of 1948, shortly after Vera Ti. Steele, while em=ployed by Respondent, signed a union application blank, Barbera asked her ifshe had signed such an application, if she knew whether "any of the girls hadsigned" similar applications, and was instructed by Barbera, in the event Steelehad signed such an application, to secure its return.On the day before thehearing in Baltimore, Barbera asked Steele and Pauline Ray, also employed byRespondent, if they were going to the hearing.On or about February. 27, after the hearing in Baltimore, Barbera toldSteele that she, Barbera, "wished the girls would withdraw from the unionbecause [they] would be hurt."At the same time, Barbera told her "thatMr. Siris would spend thousands of dollars before he would let the unioncome into the plant" and that "if the union came in . . . there would be pad-locks put on the doors."In early January 1.949, Barbera asked Hiazel L. Howell, a packer employedby Respondent, if "shewent to the [union] meeting the night before."On or about February 25, 1.949, Barbera asked Lugenia -Spikes, employed inRespondent's pasting department, whether she belonged to the Union and toldher if she did, "to get out of it," that "Mr. Siris would pay thousands of dollarsto keep the union out [and] would close the plant before he would have theunionin there.".Later, Barbera told her that if they had an election "the plantwould be closed and [the employees] wouldn't have a job."At about the sametime, Barbera- told Howell that Mr. Siris would give a raise if, lie could get backtheir union application blanks and that Mr. Markowitz "would make arrange-mentsfor [them] to go to a notary and recall [their] cards."In January 1949, A. J. Siris called a meeting attended by representatives ofeach of the seven departments.Working conditions were discussed pro and conand Siris promised the employees a "half-cent raise" per gross.On the followingday, Markowitz- called a meeting and advised the employees that he had heardfrom Mr. Siris and that the employees "could forget about the raise, that. [Siris]had thought he was dealing with friends, but when he got back to New Yorkhe found out he wasn't, and that if this union talk wasn't shut up . . . that hewas going to close the plant down."On May 1.2 at about 2: 45 p. in., Siris addressed all of the employees and toldthen "he would close the plant down before he would tolerate the union, that liehad had troubles with the union in New York and he didn't intend to have thesametroubles [there], that he would move his plant back to New York.",The factsfound in this subsectionare basedon the uncontradicted,composite testimonyof Hazel L. Howell, Vera L. Steele, Lugenia Spikes, and Pauline Ray. A. J. SIR-IS PRODUCTS CORPORATION OF VIRGINIA137Concluding FindingsOn the facts above found, I conclude that by the following conduct Respond-ent interfered with, restrained, and coerced its employees in the exercise of thlorights guaranteed in Section 7 of the Act:(1)Barbera's interrogation of Steele and Spikes concerning their union mem-bership and that of other employees ;(2)Barbera's questioning of Howell as to whether the latter attended.a unionmeeting in -January 1949;(3)Barbera's warning to Steele and Spikes, respectively, (a) that "thegirls . . . would be hurt" unless they withdrew their union applications, andthat "if the union came in . . . there would be padlocks put on the doors," and(b) that Siris would close the plant if the employees "had an election," andsimilarly, that he would close the plant rather than "have the union in there" ;(4)Barbera's statement to Howell that Siris would grant a raise if he couldget the employee's union application blanks back and that Markowitz would makearrangements for' doing so;(5)Markowitz' repetition of Siris' message that the employees "could forget,about the raise" promised them the day before ;(6)Markowitz' threat that "if this union talk was not shut up that [Siris]was going to close this plant down" ;(7)Siris'threat to the employees on May 12 that "lie would close the plantdown . . . and move [it] back to New York . . . before he would tolerate theunion."At this stage of our experience under the Act, I deem it unnecessary to citeBoard or court authority to sustain the foregoing conclusions.The conduct lastabove found, in my opinion, clearly constitutes interference with, restraint, andcoercion of Respondent's employees in the exercise of rights guaranteed them bySection 7 of the Act.There remains for consideration Barbera's interrogation of Steele and Ray asto whether they were going to the hearing in Baltimore on February 24. Stand-ing alone, one might well conclude that such an inquiry was posed for the legiti-mate purpose of enabling Barbera to plan her workload during the absence ofSteele and Ray.'However, Barbera's other violative conduct above found, oc-curring both before and after her interrogation of Steele and May, convinces methat her intent on the occasion in question was for the purpose of securing in-formation concerning an activity of Respondent's employees for which Section 7of the Act guarantees complete privacy.'Accordingly, I find that by Barbera'squestioningof Steele and Ray, under the circumstances found above, Respondentviolated Section 8 (a) (1) of the Act.IV. THE EFFECT OF THE UNFAIRLABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in_Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,6Respondent, however, chose not to make Barbera available as a witness to shed light onthe purpose of her question.'Standard-Coosa-Thatcher Company,85 NLRB 1358. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, I will recommend that it cease and desist therefrom and that it take cer-tain affirmative action designed to effectuate the policies of the Act.Because ofthe Respondent's unlawful conduct and its underlying purpose and tendency, Ifind that the unfair labor practices found are persuasively related to the otherunfair labor practices proscribed and that danger of their commission in thefuture is to be anticipated from the course of the Respondent's conduct in thepast .8The preventive purpose of the Act will be thwarted unless my recom-mendations are consistent with the threat. In order, therefore, to make effec-tive the interdependent guarantees of Section 7, to prevent a recurrence ofunfair labor practices, and thereby to minimize industrial strife which burdensand obstructs commerce, and thus effectuate the policies of the Act, I will recom-mend that the Respondent cease and desist from in any manner infringing therights guaranteed. in Section 7 of the. ActBUpon the basis of the above findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1. International Ladies' Garment Workers Union, A. F. of L., is a labor or-ganization within the meaning of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, I herebyrecommend that the Respondent, A. J. Siris Products Corporation of Virginia, its.officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) Interrogating -its employees, concern ing- their union,afliations, activities,or sympathies, or those of their coworkers; threatening to close, or to move theoperations of the plant should the employees join or retain membership in alabor organization or be successful in organizing the plant; and(b) In any other manner, interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist International Ladies' Garment Workers Union, A. F. of L.,or any other labor organization, to bargain collectively through representativesof their own choosing, or to engage in concerted activities for the purposes of8N. L. R. B. V. Express Publishing Co.,312 U. S. 426, 61 S. Ct. 693.William Spencer, d/b/a. AllianceRubberCompany,76NLRB 514, footnote 4. A. J. SIRIS PRODUCTS CORPORATION OF VIRGINIA139collective bargaining or other mutual air or protection, or to refrain from any orall such activities except to the extent that such right may be affected by anagreement requiring membership in a labor organization, as authorized in Sec-tion 8 (a) (3) of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post at its plant in Newport News, Virginia, copies of the notice attachedhereto and marked "Appendix." Copies of the notice, to be furnished by theRegional Director for the Fifth Region shall, after being duly signed by theRespondent's representative, be posted by the Respondent immediately upon re-ceipt thereof, and maintained by it for at least sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered 13y any other material; and(b)File with the Regional Director for the Fifth Region within twenty (20)days from the receipt of this Intermediate Report, a report in writing, settingforth in detail the manner and form in which the Respondent will comply withthe foregoing recommendations.It is further recommended that, unless the Respondent shall within twenty(20) days from the receipt of this Intermediate Report notify said Regional Di-rector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections) as is relied upon, togetherwith the original and six copies of a brief in support thereof ; and any partymay, within the same period, file an original and six copies of a brief in supportof the Intermediate Report. Immediately upon the filing of such statement ofexceptions and/or briefs, the party filing the same shall serve a copy thereofupon each of the other parties. Statements of exceptions and briefs shalldesignate by precise citation the portions of the record relied upon and shallbe legibly printed or mimeographed, and if mimeographed shall be double spaced.Proof of service on the other parties of all papers filed with the Board shall bepromptly made, as required by Section 203.55.As further provided in saidSection 203.46, should any party desire permission to argue orally before theBard, request therefor must be made in writing to the Board within ten (10)days from the (late of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, .be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 25th day of January 1950.DAVID LONDON,Trial Examiner. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor.Relations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT interrogate our employees' concerning their union affilia-tions, activities, or sympathies, or those of their coworkers; nor will wethreaten to close or to move the operations of the plant should our employeesjoin or retain membership in a labor organization, or be successful inorganizing the plant.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form labororganizations, to join or assist INTERNATIONAL LADIES' GARMENT WORKERSUNION, A. F. of L., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, or to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all of such activities except to theextent that such right may be affected by an agreementrequiringmember-ship in a labor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.A. J. SIRIS PRODUCTS CORPORATIONOF VIRGINIA,Employer.By ----'---------------------------------------------Dated ---------------------le)This noticemust remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial.